ITEMID: 001-83783
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: DUDNIK AND OTHERS v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The first applicant, Mr Leonid Nikolayevich Dudnik, was born in 1946. The second applicant, Mr Vladimir Rabinovich, was born in 1939. The third applicant, Mr Vladimir Dobrov, was born in 1942. All three applicants are Ukrainian nationals. The first applicant lives in Tel Aviv – Yafo, the other two live in Bat-Yam, Israel. They were represented before the Court by Mr A. L. Reyzenson, who lives in Bat Yam. The Ukrainian Government (“the Government”) were represented by their Agent, Mr Y. Zaytsev, of the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicants had been receiving their old age pension at the time when they left Ukraine for permanent residence in Israel. Mr Rabinovich left on 23 September 1999, Mr Dobrov – on 24 December 2000 and Mr Dudnik – on 20 September 2001. Before their departures, they had been paid, upon their written requests, their pensions for six months in advance with consecutive termination of such payments in accordance with Article 92 of the Law on Pensions.
In January and February 2005 the applicants wrote separate but similar complaints about the termination of their pension payments to the Constitutional Court of Ukraine. The latter forwarded them to the Pension Fund of Ukraine. By letter of 2 February 2005 to Mr Dudnik and by letters of 1 March 2005 to Messrs Rabinovich and Dobrov, the Pension Fund of Ukraine informed the applicants that the old age pensions could be paid to the citizens who resided permanently abroad only if there was a relevant international agreement with the particular State. In absence of such agreement with the State of Israel, the payment of pensions to the applicants could not be renewed. The Fund further informed that the Ministry of Labour of Ukraine was in process of drafting such an agreement.
The relevant domestic law is summarised in the admissibility decision of Myroshnychenko v. Ukraine (no. 10205/04, 3 April 2007).
